PER CURIAM.
*47Kenneth Gregory ("Defendant") appeals his conviction of one count of assault of a law enforcement officer in the third degree in violation of § 565.083 and one count of possession of contraband in violation of § 221.111. Defendant argues four points on appeal. First, he claims that the trial court abused its discretion in refusing to issue and serve subpoenas to certain witnesses he wished to have testify when he was proceeding pro se. Second, he argues that the trial court abused its discretion by allowing witnesses Pamela Larkin and Erica Oppelz to testify regarding two lab reports and 250 pages of notes that were disclosed by the State only two days before trial. Third, Defendant asserts that the trial court erred in denying Defendant's motion to quash the jury panel because the jury was not selected from a fair cross-section of the population. Finally, Defendant claims that the trial court abused its discretion in denying Appellant's motion to exclude and in allowing the jury to view a grid of the DNA analysis that the State did not provide to Defendant before trial. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).